Citation Nr: 9934554	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-08 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for service connected 
posttraumatic stress disorder, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from June 1967 to January 
1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in October 1997 that denied an increased rating 
for posttraumatic stress disorder.


REMAND

The veteran was scheduled for a VA examination in September 
1997 in conjunction with the current claim.  A record 
contained in the claims folder states that notice of this 
examination was sent to the veteran at his correct address, 
and that the notice was not returned to the scheduling VA 
hospital.  The record does not contain the actual letter sent 
to the veteran, or otherwise indicate the address where it 
was sent.  The Board notes that the record does not show that 
notice of the September 1997 VA examination was sent to a 
previous address used by the veteran where some of his family 
members apparently reside.  Where a file discloses other 
possible and plausible addresses, an attempt should be made 
to locate the veteran at an alternate known address.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The veteran 
should be afforded another opportunity to appear for an 
examination in order to assess the severity of his 
posttraumatic stress disorder prior to reaching a decision in 
this case.  Accordingly, this case is REMANDED for the 
following additional actions:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, who have treated the 
veteran for posttraumatic stress disorder 
since April 1997.  After securing the 
necessary release(s), the RO should 
obtain any records not already contained 
in the claims folder.  Once obtained, all 
records must be associated with the 
claims folder.

2.  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination in order to 
determine the nature and severity of his 
service-connected posttraumatic stress 
disorder.  Notice of this examination 
should be mailed to the veteran's last 
address of record as well as the address 
used by the veteran for several years at 
46 McKinney Avenue, McKees Rocks, PA 
15136, where it appears a relative of the 
veteran may still reside.  The veteran 
should be advised of the result of 
failing to report for the examination 
under 38 C.F.R. § 3.655(b).  Photocopies 
of the letters notifying the veteran of 
the scheduled examination should be 
associated with the claims file.  In 
conducting the examination, it is 
imperative that the examiner reviews the 
claims folder and previous treatment 
records prior to the examination, and 
that he/she reviews the current criteria 
for rating psychiatric disabilities.  The 
examiner should render an opinion as to 
what effect the service-connected 
disability has on the veteran's 
occupational and social adaptability, and 
report the findings consistent with the 
regulatory criteria for rating 
psychiatric disabilities.  A Global 
Assessment of Functioning (GAF) should be 
provided, and the examiner should explain 
the meaning of any score. 

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician.



4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim, with particular 
consideration to 38 C.F.R. § 3.655(b) in 
the case that the veteran again fails to 
report for an examination.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case and the applicable time to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












